Title: To George Washington from Jesse Higgins, 3 April 1789
From: Higgins, Jesse
To: Washington, George



[Newcastle] Delaware State April 3d 1789.

The humble and respectful Application of Jesse Higgins of the Town and County of Newcastle in the State aforesaid, seteth forth.
That your Applicant resigned a considerably valuable employ, to accept the appointment of the Legislature of said State, to the Office of Collector of the Revenue in said County, from the prospect of its affording constant employ and at least a competency for himself & Family—that by the change of Governments, the Revenue is expected to change from the direction of the State Legislatures to the Legislature of the United States, and from direct Tax’s, to duties collected under the title of Impost & Excise. Therefore your Applicant anxious to avoid

being put in a worse situation from the change of Governments and that he may not be deprived of an employment upon which he had depended, but that he may be continued in the same capacity, doth humbly pray for the honorable appointment of Collector of the Revenue of the United States within the Delaware State arising from the Impost and Excise upon Goods &Ca—that not only the conscious discharge of duty hath flattered your Applicant that he merits a continuation, but he hath also obtained the Recommendations of the first official and private Charaters in the State, among whom are the President, sundry of the Legislature, the Treasurer &Ca and is provided with (as he apprehends) sufficient and unexceptionable Securities for the due and faithful execution and discharge of said Commission, the attainment of which shall ever be remembered and acknowledged with unfeigned Gratitude, by your humble Applicant

Jesse Higgins

